Citation Nr: 1739698	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  97-27 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to service connection for residuals of a chronic lumbar strain, to include herniated lumbar discs, degenerative arthritis of the lumbar spine, and lower extremity muscle weakness, and cervical myelopathy at C3-C4, to include as secondary to service-connected coccygodynia.

(The issues of service connection for a psychiatric disorder, and entitlement to an increased rating for coccygodynia are addressed in a separate decision.) 



REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from June 6, 1973 to September 26, 1973. 

This case came before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  These include the August 1996 rating decision which determined that new and material evidence had not been submitted to reopen a previously denied claim for service connection for a psychiatric disorder, to include as secondary to service-connected coccygodynia; the July 1997 rating decision which denied a rating in excess of 10 percent for coccygodynia; and the September 2000 rating decision which denied service connection for residuals of a chronic lumbar strain, to include herniated lumbar discs, degenerative arthritis of the lumbar spine and lower extremity muscle weakness, and cervical myelopathy at C3-C4. 

In January 2002, the Board remanded the case for further development and disposed of additional claims which were on appeal at that time. 

This case once again reached the Board in June 2006.  At that time, the Board made a determination to reopen the psychiatric disorder claim based on the receipt of new and material evidence.  The Board then remanded the issues of entitlement to service connection for a psychiatric disorder and entitlement to an increased rating for coccygodynia for further development.  In that same decision, the Board denied the Veteran's claim of entitlement to service connection for residuals of a chronic lumbar strain. 

The Veteran appealed the Board's decision to deny service connection for residuals of a chronic lumbar strain to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a June 2007 Order and Joint Motion, the Court vacated the Board's decision as to the chronic lumbar strain issue and remanded this issue so that the Board may request a VA etiological opinion.  In this regard, the Court indicated that the Board had not substantially complied with its previous January 2002 remand order, which requested a VA etiological opinion.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the claimant, as a matter of law, the right to substantial compliance with the remand orders). 

In November 2008, to comply with the Court's Order, the Board remanded the case to the RO.  In December 2011, the Board remanded the case for compliance with the prior remand requests.  

While an attorney has been listed as the Veteran's representative for all of the issues on appeal since the December 2011 remand, the Board observes that the attorney has limited her scope of representation to only the issue listed on the title page.  The other issues on appeal will be addressed in a separate decision.  

The Board notes that the Veteran's surviving spouse has been substituted as the appellant.  However, she has only been substituted with respect to the issue of entitlement to service connection for hepatitis C, which has not yet been certified to the Board.  Thus, the Board will not take jurisdiction over that issue at this time.


FINDING OF FACT

On June 5, 2017, the RO was notified that the appellant died in May 2017.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 








ORDER

The appeal is dismissed.





		
THOMAS H. O'SHAY
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


